DETAILED ACTION
                                        Response to Amendment
The reply filed 10/06/21, has been entered. Claims 1, 11, 12, 22 and 23 are amended. Claims 1-23 pending in the application.  
Specification objections are withdrawn in light of amendments/remarks. 
The IDS filed by the applicant is reviewed and claims 1-23 remain allowable. PTO 1449 is attached. 
The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.
Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office on 10/06/21.  
                                    Allowable Subject Matter 
	Claims 1-23 are allowed. The following is an Examiner's statement of reasons for allowance: 
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a received scheduling assignment indication, the feedback resource range being a part of a signaling resource range, the signaling  resource range being scheduled in an uplink grant received by the user equipment and being configured to the user equipment for transmission, the received feedback size indication indicating a size of the feedback signaling, the received scheduling assignment indication indicating a number of scheduling assignments scheduled for the feedback signaling”. Consequently, claim 1 is allowed over the prior arts. 
Independent claims 11 and 23 include similar limitations of independent claim 1, therefore are allowed for similar reasons. 
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “receiving feedback signaling in a feedback resource range, the feedback resource range being determined based on the feedback size indication and the scheduling assignment indication, the feedback resource range being a part of a signaling resource range, the signaling resource range being scheduled in an uplink grant received by the second radio node and being configured to the second radio node for transmission, the scheduling assignment indication indicating a number of scheduling assignments scheduled for the feedback signaling”. Consequently, claim 12 is allowed over the prior arts. 
Independent claim 23 includes similar limitations of independent claim 12, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112